OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law in New *269York in March 1952 by the Second Judicial Department and, at all times pertinent to this matter, respondent has maintained an office within the First Judicial Department.
On March 8, 1988, a 14-count indictment was filed against respondent and a codefendant in the Supreme Court of the State of New York, New York County, charging them with engaging in a scheme to defraud and committing fraud in the sale of securities in violation of Penal Law § 190.65 and New York General Business Law § 352-c (5) and (6). On or about February 2, 1989, respondent pleaded guilty to five counts of concealment of material information in connection with the sale of securities in violation of General Business Law § 352-c (1) (a), a misdemeanor. As part of the plea bargain, respondent agreed to resign as a member of the Bar and as a CPA. He was then sentenced to a term of three years’ probation on each count, the sentences to run concurrently, and fined $500 on each count.
On or about June 23, 1989, respondent submitted his resignation. Respondent admitted his misdemeanor conviction and stated that his resignation was being rendered voluntarily and with full knowledge of the implications of his resignation. Respondent further stated that he could not successfully defend himself on the merits of such charges.
The Disciplinary Committee, after due consideration, recommends that the resignation be accepted and that the respondent be disbarred.
Accordingly, the motion to strike respondent’s name from the roll of attorneys is granted, and respondent’s name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Milonas, J. P., Rosenberger, Ellerin, Smith and Rubin, JJ., concur.
Respondent’s resignation is accepted and filed, and his name stricken from the roll of attorneys and counselors-at-law in the State of New York.